Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-31 are pending. Claims 1, 21, and 26 are independent.  Claims are not amended.
This Application was published as U.S. 2020/0258528.
Apparent priority: February 2019 or January 2020 (two provisionals).
Terminal Disclaimer was filed and approved on 2/28/2022 over the term of: 16/785856.
Subject to the Examiner’s Amendments below, the pending Claims are allowed.  Claims 1, 8-9, 21, and 26 are subject to Examiner’s Amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 Related Applications
This Application is a continuation of application no. 16/785,176, published as 20200258518 and issued as U.S. 11388516 (blocking device installed by cutting the communication between the microphone and the processor of the listening device).
Other related applications:
16/785,202 published as 2020-0258528 and issued as U.S. 11184711 (jamming signal or letting the audio from the microphone through).
16/881,101 Notice of Allowance mailed 5/4/2022 (jamming signal).
16/785,930 published as 2020-0260185 (first and second triggers for the blocker and the smart device), prosecution ongoing;
16/785,950 published as 2020-0260186 (blocking circuit permits receiving the signal from the microphone, i.e. audio), prosecution ongoing; and
16/881,090 published as 2020-0286483 (mechanical muting), and Notice of Allowance issued 5/12/2022.
16/785,856 published as 2020/0260184 (speaker specific voice command).
Examiner’s Amendments
Authorization for this examiner’s amendment was granted by Mr. Christian LaForgia on 6/27/2022.
Amend paragraph 199 of the Specification as filed, as follows:
[0199] FIG. 2 depicts an illustrative system where a blocker 201 is able to be integrated with the listening device 202. The blocker 201 may generally correspond to integrated forms of the blocker, as discussed above, and may implement the features described in other sections herein. The listening device 202 may include a processor 203, a power supply connection 207, and one or more microphones 206 (e.g., a set of microphones), among other components. The listening device 202 may also have module socket that can accept a bypass module 210 [[and/or]] or a privacy module 211. The listening device 202 may connect to a listening device server 209 via a WAN. The listening device 202 may provide the blocker 201 with power through power supply connectors 208 of the listening device 202 that connect to power receiving connectors 212 of the bypass module 210, which contains the blocker 201. The power supply connectors 208 may connect to nothing in the case that the privacy module [[411]] 211 is installed. The one or more microphones 206 may have one or more connections 205, shown as two wires in FIG. 2, which may go to connectors of the module socket, which would connect to the respective connectors on the bypass module 210 [[and/or]] or privacy module 211. The module socket may also have one or more additional connections between two more connectors of the module socket to the processor 203. The bypass module 210 and privacy module 211 may have protrusions 213 which may aid a clip 204 in fastening the module into the module socket of the listening device 202. If the bypass module 210 is installed in the module socket, then the one or more microphones 206 and listening device's processor 203 may be connected to each other without any intermediary. If the privacy module 211 is installed in the module socket, then both of the wires from the one or more microphones 206 have the blocker 201 as an intermediary to their connection to the listening device's processor 203.  

Amend the independent Claims 1, 21, and 26 as follows:
1. A system comprising: 
a smart device comprising: 
at least one microphone; 
one or more processors; and 
a blocking module interface, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; and
a removable blocking device adapted to connect to the smart device via the blocking module interface; 
wherein the removable blocking device is configured to, when connected to the blocking module interface: 
prevent the one or more processors from receiving first signals generated by the at least one microphone while the removable blocking device is in an untriggered state; 
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second audio trigger associated with activating the smart device; and 
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone,
wherein the first trigger and the second trigger are both audio triggers.

21. A method comprising: 
preventing, by a removable blocking device physically connected to a blocking module interface of a smart device, receipt, by one or more processors of the smart device, of first signals generated by at least one microphone of the smart device while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; 
detecting, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and 
based on detecting the first trigger, temporarily entering, by the removable blocking device, a triggered state and allowing receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone,
wherein the first trigger and the second trigger are both audio triggers.

26. A removable blocking device, wherein the removable blocking device is configured to, when connected to a blocking module interface of a smart device: 
  prevent one or more processors of the smart device from receiving first signals generated by at least one microphone of the smart device while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; 
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and 
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone,
wherein the first trigger and the second trigger are both audio triggers.

Amend the dependent Claims 8 and 9 as follows:
8. The system of claim 1, wherein the first trigger [[corresponds to]] further includes a movement detected by an optical sensor of the removable blocking device.  

9. The system of claim 1, wherein the first trigger [[corresponds to]] further includes a movement detected by a wearable device.  

Support in the Specification and Drawings
The phrase “blocking module interface” is not directly defined in the Specification.  However, the Specification provides examples of how the “blocking device” / “blocker” attaches to the “listening device” / “smart device.”  Additionally, Figures 2 and 4 show an opening/ “socket” in the “blocking device”/“blocker 201” is inserted and “installed.”  It seems that a person has to manually remove one module (“bypass module 210”) in order to insert another module (“privacy module 211”).
[0053] Passive Blocking [0054] Passive blocking may find particular use in non-integrated implementations. The blocker may have a compressible material, such as foam, to form a sound-insulted seal when physically attached to the listening device. The rigid or compressible portion of the blocker that attaches to the listening device may consist of interchangeable adaptors to other shapes that are designed for a variety of listening devices, and the interchangeable adaptors may be 3D printed from a catalog of possible designs. The blocker may use a variety of sound-insulating materials and sound-insulating techniques. The sound-insulating materials need not block all sound from reaching the listening device, but may instead insulate a particular amount or range of sounds from reaching the listening device. For example, sound-insulating foam on the blocker may permit extremely loud sounds (e.g., explosions) to reach the listening device, but may deaden sounds associated with speech from reaching the listening device. [0055] As an example of passive blocking, the listening device may be shaped like a hockey puck with a microphone on the top of the listening device, and the blocker may comprise a circular foam element which attaches to the top of the listening device and thereby blocks sound waves from reaching the microphone. As another example of passive blocking, the listening device may be shaped like a cylinder, and the blocker may comprise an insulated sheath that, when slid onto the cylinder, blocks substantially all sound from reaching one or more microphones dispersed around the cylinder.
[0056] Interception of Signals [0057] The blocker may be configured to intercept audio data and/or video data before it reaches the listening device and/or a component of the listening device (e.g., a processor in the listening device). For example, the blocker may be configured to receive and process audio data and/or video data from one or more microphones and/or one or more cameras of a listening device, rather than allowing such data to be received by the listening device. Such interception may comprise interrupting, shorting, or otherwise modifying one or more transmission paths associated with an input device. For example, a wire for a microphone may be cut, and the two ends of the cut wire may be inserted into the blocker.
 [0210] In step 710, blocking circuitry may receive a first signal. The blocking circuitry may be located in the same housing as one or more processors of a smart device. The blocking circuitry may ground each communication path between at least one microphone and the one or more processors of the smart device while in an untriggered state. In some embodiments, the blocking circuitry may indicate when electrical activity associated with the at least one microphone is detected. Additionally or alternatively, the blocking circuitry may indicate when the blocking circuitry is in the triggered state. The block circuitry may be incapable of communication over a network used by the smart device. In other embodiments, the blocking circuitry may be a removable device adapted to connect to the smart device via one or more interfaces. The first signal first signal may be generated by at least one microphone of a smart device. As discussed above, the first signal may include may be audio data, video data, or some other communication received from a microphone that is part of a blocking module installed in the listening device and/or part of the module installed in the listening device. The blocking circuitry may be between the at least one microphone and the one or more processors of a smart device.
[0215] In step 810, a blocking device may receive a first signal. The first signal may be received via at least one first microphone of a blocking device. The blocking device may ground each communication path between at least one microphone and the one or more processors of the smart device while in an untriggered state. In some embodiments, the blocking circuitry may indicate when electrical activity associated with the at least one microphone is detected. Additionally or alternatively, the blocking circuitry may indicate when the blocking circuitry is in the triggered state. The block circuitry may be incapable of communication over a network used by the smart device. In other embodiments, the blocking circuitry may be a removable device adapted to connect to the smart device via one or more interfaces. The first signal first signal may be generated by at least one microphone of a smart device.
 [0222] In step 920, the block device may determine that blocking circuitry prevents receipt of first signal while the blocking circuitry is in an untriggered state. Preventing receipt of the first signal may comprise each communication path between the at least one microphone and the one or more processors being conducted via the blocking circuitry. Preventing receipt of the first signal may comprise grounding at least a portion of a circuit associated with the at least one microphone.

As indicated during the first action interview, Applicant considers the Claims of the instant Application to be directed to the embodiments shown in Figures 2 and 4.
	In the embodiments of the Figures 2 and 4 there are two types of inserts: 1) Privacy Module and 2) Bypass Module.  The Privacy Module physically blocks the path of the signals from the microphone processer and the Bypass module provides physical pathways to connect the mic to the processor.  The Privacy Modules in Figures 2 and 4 permit triggering of the blocker by voice commands.  Note the supporting portion of the Specification:  
“[0200] … If the bypass module 410 is installed in the module socket, then the one or more microphones 406 and speakers may be connected to the listening device's processor 403 without any intermediary. If the privacy module 411 is installed in the module socket, then both the one or more microphones 406 and speakers have the blocker 401 as an intermediary to their connection to the listening device's processor 403. The privacy module 411, and/or the blocker 401 within it, may connect via a wireless connection 417, such a Bluetooth connection, to the one or more microphones 416; the one or more microphones 416 may assist with trigger detection while the blocker is in blocking mode, and/or alternatively the privacy module may use its connection to the one or more microphones 416 to replace the need to connect to the listening device's one or more microphones 406. The privacy module 411 and/or the blocker 401 may lack the ability to connect 415 to a WAN.”

    PNG
    media_image1.png
    606
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    763
    555
    media_image2.png
    Greyscale

Allowable Subject Matter
Subject to the Examiner’s Amendments as provided above, the pending Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the feature of a “removable blocking device” that can be inserted into an underlying smart listening device (such as a voice operated virtual personal assistant device) and cut off the signal communication path between the microphone and processor of the underlying listening device because all of the connecting paths between the microphone and the processor go through a “blocking module interface” into which the “removable blocking device” is inserted, when considered in the context of the language of the independent Claims as a whole and considering all of the other limitations such as both the underlying smart device and the blocking device being voice operated such that they can be triggered via audio triggers was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, and in particular Baker (U.S. 2020/0196141), note the following:
Mai (U.S. 2019/0147173), Figure 11 and Figures 12A, 12B, and 12C and the written description of these drawings in [0119] to [0137] and particularity in [0125] to [0127] teaches an “Accessory 1100” which is like the Privacy Module 211/411 of the instant Application or the “removable blocking device” of the Claims and is inserted into an external port of the “listening device 1150” and is used to control the microphone of the “listening device 1150.”   Mai in [0125] teaches that the “listening device” may have system APIs that can turn off the microphone of the “listening device 1150” and the “accessory 1100” sends an API command to re-enable the microphone.  Mai does not teach that the this insertable “accessory 1100” is inserted into an interface through which all the connections between the microphone and processor of the listening device (PDA) pass and is therefore capable of blocking the communication between the microphone and processor of the listening device.
Clarke (U.S. 2021/0118438) is also directed to a voice assistant that receives commands from a user via its microphone.  Figure 1 shows the microphone 21 and the processor 22 and [0070]-[0072] expressly refer to the “signal path in the Voice Assistant between a microphone and a processor” in:
“[0069] Another aspect of the invention relates to a method of operating a Voice Assistant, the method comprising: [0070] receiving an instruction, [0071] from the instruction, generating an audio signal, [0072] feeding the audio signal to a signal path in the Voice Assistant between a microphone and a processor of the Voice Assistant.”
The teachings of Mai which teach that the blocking accessory 1100 sends a command to the API to impact the microphone.  Therefore, even though the accessory device 1100 is inserted into a port of the underlying PDA, it does not have to be intercepting the communication path between the microphone and processor of the PDA.  The teachings of Clarke indicate that there is actually such a thing as the signal path between the microphone and processor of a PDA and this path can be used for injecting a signal not picked up by the microphone.  Clarke is not directed to blocking or privacy devices and does not teach that a blocker is physically inserted to sever this path.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659